757 So. 2d 1267 (2000)
Leon ROBINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-1571.
District Court of Appeal of Florida, Fourth District.
May 24, 2000.
Richard L. Jorandby, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant, a homeless man, was convicted of carjacking and kidnaping and sentenced to life in prison after he and another man stole a car containing a child in a carseat. Appellant appeals his conviction for kidnaping and the resulting life sentence on the ground that the kidnaping was incident to the underlying carjacking and that his sentence as both a prison releasee reoffender and a violent career criminal violates the protection against double jeopardy. We affirm the conviction for kidnaping,[1] but reverse the sentence and remand to the trial court with directions to vacate the sentence under the violent career criminal act. See Adams v. State, 750 So. 2d 659, 662 (Fla. 4th DCA 1999)(holding that "court can only decline to enter a PRR sentence when it imposes a harsher HFO sentence"); see also Glave v. State, 745 So. 2d 1065 (Fla. 4th DCA 1999)(on rehearing). We note that this result conflicts with recent decisions from our sister courts, and accordingly certify conflict with Grant v. State, 745 So. 2d 519 (Fla. 2d DCA 1999), review granted, ___ So.2d ___ (Fla. Apr. 12, 2000), Smith v. State, 754 So. 2d 100 (Fla. 1st DCA 2000), and Alfonso v. State, ___ So.2d ___, 2000 WL 873296 (Fla. 3d DCA July 5, 2000).
AFFIRMED in part; REVERSED in part.
KLEIN, STEVENSON and HAZOURI, JJ., concur.
NOTES
[1]  See Faison v. State, 426 So. 2d 963, 966 (Fla.1983); Cathcart v. State, 643 So. 2d 702 (Fla. 4th DCA 1994).